TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 30, 2021



                                     NO. 03-20-00387-CV


                     Jay C. Chowning and Clifton Chowning, Appellants

                                                v.

  Mark L. Boyer; Laureen Boyer; Lake Austin Storage, LLC; and 2017 River Bend, L.P.,
                                     Appellees




         APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
                BEFORE JUSTICES GOODWIN, TRIANA, SMITH
                 AFFIRMED -- OPINION BY JUSTICE TRIANA




This is an appeal from the final order signed by the district court on July 23, 2020. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the district court’s final order. Therefore, the Court affirms the district court’s final order.

The appellants shall pay all costs relating to this appeal, both in this Court and in the

court below.